DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994) and Chappell (US 3963637).
	With respect to claims 1 and 9, Grotebevelsborg discloses a system and method for processing solid waste (Figure 1:A) in which a light fraction separator (Figure 1:100) is used to separate solid waste into a light fraction and a slurry.  The light fraction (Figure 1:D) is withdrawn from the top of the separator via a discharge opening (Figure 1:8).  The slurry (Figure 1:C) is removed from the bottom of the separator.  This is discussed in at least paragraphs [0037]-[0038].  Paragraphs [0007] and [0029] additionally state that the slurry may then be digested in an anaerobic digester (not depicted).  See also Grotebevelsborg’s provisional claim 1.  Grotebevelsborg, however, does not appear to state that a grit removal system is configured to de-grit the slurry before it is added to the anaerobic digester, wherein the grit removal system includes at least one grit staging tank comprising first and second portions and a hydrocyclone.
	Dendel discloses a grit removal system that comprises a first grit staging tank (i.e. a “first portion”) that includes a screen (Figure 1:14) and a lift station (Figure 1:16)1.  This first portion is in fluid communication with a grit removal unit (Figure 1:18) that includes a hydrocyclone.  The grit removal unit 18 may additionally include any number of staging tanks.  This is taught in at least paragraph [0030] (“the grit remover 18 can include aerated grit chambers, vortex-type (paddle or jet induced vortex) grit removal systems, detritus tanks (short-term sedimentation basins), horizontal flow grit chambers (velocity-controlled channel), and hydrocyclones (cyclonic inertial separation)”).  Next, 
	Choate discloses a system and method for processing solid waste in which a separator (Figure 2:215, 235) is configured to separate the solid waste into small and large fractions.  The small fraction is a slurry that is transported to a grit removal system (Figure 2:245) to produce a de-gritted slurry.  This is taught in at least paragraphs [0018]-[0024].  Choate further states that the de-gritted slurry is then treated in an anaerobic digester (Figure 1:115).  Choate teaches in at least paragraph [0024] that the grit removal system includes a hydrocyclone.
	Chappell discloses a system and method for processing solid waste.  Chappell discloses in at least column 1, lines 26-36 that grit staging tanks are commonly used to remove grit from a waste stream via sedimentation (“Suspended solids are generally separated from a liquid waste by mechanical methods or chemical treatment. Mechanical methods of removing solids include passing the waste or sewage through screens, filters, grit chambers (shallow rectangular tanks in which the velocity of flow is checked so as to cause the grit to settle out, carrying some of the organic material with it), sedimentation basins…”, emphasis added).
	Before the effective filing date of the claimed invention, it would have been obvious to use a grit-removal system in the system of Grotebevelsborg in order to remove contaminate particles prior to anaerobic digestion.  Grotebevelsborg already requires at least one separation step to remove a solid waste component, and so those of ordinary skill would have recognized that the addition of another separation step – i.e. 

	With respect to claim 2, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Grotebevelsborg additionally states in at least paragraphs [0008], [0029], [0033] and [0034] that the solid waste should be diluted by a dilution/buffer liquid.  Accordingly, it would have been obvious to ensure that the light fraction separator includes a dilution liquid inlet for spraying a buffer or washing fluid.

	With respect to claim 3, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Grotebevelsborg shows in at least Fig. 1 that the light fraction separator includes a vertically oriented rotor (Figure 1:6) inside a cylindrical wall.



	With respect to claims 7 and 16, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Both the Grotebevelsborg and Choate references teach anaerobic digesters that are wet digesters.

	  With respect to claim 12, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Grotebevelsborg teaches that the rotor (Figure 1:6) is disposed within a cylindrical membrane (Figure 1:3) that allows for the perfusion of the slurry while retaining the light fraction.

	With respect to claim 15, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  It would have been obvious to operate the Grotebevelsborg light fraction separator under a variety of different conditions, including those that produce a slurry having a dried solids content of 12% or less.  Those of ordinary skill would have recognized that the composition of the slurry product would be affected by multiple variables, including, for example, retention time, initial waste composition, membrane pore size, and impeller shape and operation.  It is well within the ability of one of ordinary skill in the art to optimize result effective variables to 

	With respect to claims 17 and 18, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Choate additionally states in at least paragraphs [0015], [0017 and [0025] that an hydrolysis reactor (Figure 1:110) is used to further breakdown biomass into residual solids and a liquid component including soluble components suitable for fermentation.  Enzymatic hydrolysis is especially well known in the art for treating organic waste materials.  Choate describes this as another useful step to prepare an organic waste stream for anaerobic digestion.

	With respect to claims 19 and 20, Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  As discussed above, Chappell teaches that multiple grit tanks and sedimentation basins may be provided as part of the grit removal system.  It would have been obvious to use any of these containers as a grit tank and/or a clean tank, as the basic structure for each of these tanks is the same (i.e. they are defined by what is put into them, as opposed to a specific structure).  Furthermore, it is noted that Dendel expressly teaches that the first portion 14, 16 may function as a grit tank to remove large solid materials and that the second portion 20 .

Claims 4, 5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994) and Chappell (US 3963637) as applied to claims 3, 9 and 12, and further in view of Shindo (US 5587320).
	Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Grotebevelsborg additionally teaches that the rotor 6 includes blades 9 that mix the waste stream and lift the light fraction to the top of the vertical unit.  It is unclear if these blades are configured to comminute and/or macerate the material.
	Shindo discloses a system for processing solid waste comprising a treatment apparatus (Figure 1:1) having a rotor (Figure 1:20) and a plurality of rotating blades.  The blades are configured both as macerating and comminuting blades (Figure 1:24) and agitation blades (Figure 1:23).  Shindo specifically states that the macerating and comminuting blades are within a crushing unit (Figure 1:1a) configured to pulverize organic material.  See, for example, column 7, line 46 to column 8, line 55.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that at least some of Grotebevelsborg’s rotating blades are configured to macerate and/or comminute the solid waste material.  Shindo teaches that thorough crushing of the organic material allows for a more uniform mixing of fermentable materials, which facilitates downstream anaerobic digestions.  One of ordinary skill would have recognized that a complete pulverization of the organic .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grotebevelsborg (US 20180304324) in view of Dendel (US 20150203393), Choate (US 20080193994) and Chappell (US 3963637) as applied to claim 1, and further in view of Gravett (US 20140291259).
	Grotebevelsborg, Dendel, Choate and Chappell disclose the combination as described above.  Although Dendel, Choate and Chappell describe various grit removal mechanisms, the cited prior art does not specifically disclose a grit washing system.
	Gravett discloses a system for processing solid waste in which grit is removed from the organic waste material and washed before it is discharged.  Gravett describes that first (Figure 1:16) and second (Figure 1:30) grit washing systems are implemented to wash a glass and grit fraction.  This is taught in at least paragraphs [0043]-[0045].
	Before the effective filing date of the claimed invention, it would have been obvious to grit removal system added to the system of Grotebevelsborg includes a grit washing system.  Gravett teaches that a grit washing system may be as simple as a “washer [that] comprises a body of water, in which glass and grit settle and light organic material is able to pass over a weir provided in the body of water before passing to the drainage step”.  Gravett states that the washing system provides the benefit of generating a clean organic stream and a glass and grit fraction that can then be disposed.  

Response to Arguments
In response to Applicant’s amendments filed 15 June 2015, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Grotebevelsborg with Dendel, Choate and Chappell.  The Dendel reference more clearly shows the state of the art regarding a plurality of staging tanks comprising a first portion in communication with an input to a hydrocyclone and a second portion in communication with an output from the hydrocyclone.  Dendel teaches that staging tanks comprising grit tanks and clean tanks are known in the art.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by the provided High Tide Tech NPL, a typical “lift station” includes at least one grit staging tank that includes a filter for removing coarse materials.